 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 1 of 8 PAGEID #: 39



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

MICHAEL A. HOOPS,                            :       CASE NO. 3:18-cv-00392

       Plaintiff,                            :       Judge Thomas M. Rose

v.                                           :

CITY OF KETTERING, OHIO, et al.              :

       Defendants.                           :


                     DEFENDANTS’ ANSWER WITH JURY DEMAND


       For their Answer to the Plaintiff’s Complaint, Defendants, City of Kettering, Jonathan

McCoy, and Christopher Protsman, set forth the following defenses:

                                       FIRST DEFENSE

       1.      Defendants initially object to Plaintiff’s “Preliminary Statement” set forth as

paragraph 1 of Plaintiff’s complaint (as well as numerous other paragraphs in the complaint),

because the said paragraph(s) is not compliant with Rules 8(a)(1) or 10(b) of the Federal Rules of

Civil Procedure. Defendants expressly deny any and all allegations contained in paragraph 1 of

Plaintiff’s complaint.

       2.      Paragraphs 2, 3 and 4 of Plaintiff’s complaint set forth legal conclusions to which

no answer is required. To the extent that an answer is deemed necessary, Defendants admit that

the incidents alleged in Plaintiff’s complaint, all allegations of which are denied, occurred in

Kettering, Ohio.

       3.      Defendants are without knowledge or information sufficient to form a belief as to

the truth or falsity of the averments contained in paragraphs 5 and 8 (2nd) of the Plaintiff’s

Complaint, and the said averments are therefore denied.



                                                 1
 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 2 of 8 PAGEID #: 40



       4.      In response to paragraph 6 of Plaintiff’s complaint, Defendants admit that Officer

Jonathan McCoy was employed by the City of Kettering as a police officer and acting under

color of law at all times pertinent to Plaintiff’s complaint. To the extent that Plaintiff seeks to

define Officer McCoy as a “person” under 42 U.S.C. 1983, it is unclear whether Plaintiff’s

reference is to the first or second use of that word in the statute, but Defendants expressly deny

that Officer McCoy has denied any “person” of “deprivation of any rights, privileges, or

immunities secured by the Constitution and laws.”

       5.      In response to paragraph 7 of Plaintiff’s complaint, Defendants admit that the City

of Kettering is a unit of local government organized under the laws of the State of Ohio and that

it is a political subdivision of the State of Ohio. Defendants expressly deny the remaining

allegations in the said paragraph.

       6.      In response to the first paragraph 8 of the Plaintiff’s complaint, Defendants admit

that Christopher Protsman is the current Chief of Police of the Kettering Police Department.

Defendants expressly deny the remaining allegations in the said paragraph.

       7.      In response to paragraphs 9, 10, 11, 12, 13, 14, 15, 23, 29, 30, and 35 of

Plaintiff’s complaint, the factual allegations have been drafted in such a flowery or embellished

way and/or include mischaracterizations of fact such that the Defendants are unable to

reasonably respond to any particular allegations. Defendants admit that: Officer McCoy pulled

over a vehicle on August 27, 2017; Officer McCoy had probable cause to conduct a traffic stop;

Officer McCoy requested identification from the passengers; the passenger later determined to be

Hoops declined to provide identification; McCoy observed a handgun on Hoops; and that Hoops

failed to follow instructions to keep his hands away from the weapon. Defendants expressly

deny any and all remaining allegations in the said paragraphs.




                                                2
 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 3 of 8 PAGEID #: 41



       8.      Defendants specifically deny the averments contained in paragraphs 16, 17, 20,

21, 24, 25, 26, 27, 31, 32, 33, 36, 37, 38, 39, 40, 42, 44, 45, 46, 47, 48, and 49 of the Plaintiff’s

Complaint.

       9.      In response to paragraph 19 of Plaintiff’s complaint, Defendants admit that

Officer McCoy was acting within the course and scope of his employment with the City of

Kettering at all times relevant to the Plaintiff’s complaint. Defendants specifically deny all

allegations contained in the said paragraph.

       10.     To the extent that paragraphs 18, 22, 28, 34, 41, and 43 of Plaintiff’s Complaint

reincorporate other allegations of the complaint, Defendants reincorporate and reassert any and

all admissions, denials or qualifications to those specific paragraphs herein

       11.     Defendants specifically deny that Plaintiff is entitled to the relief requested.

       12.     Defendants specifically deny each and every other averment contained in

Plaintiff’s Complaint not heretofore expressly admitted to be true.

                                      SECOND DEFENSE

       13.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                       THIRD DEFENSE

       14.     At all times pertinent to Plaintiff’s complaint, Defendants acted lawfully,

properly, in good faith and with due probable and proper cause.

                                      FOURTH DEFENSE

       15.     Parts of the Plaintiff’s Complaint may be barred by the applicable statute of

limitations.

                                        FIFTH DEFENSE

       16.     Plaintiff has failed to join proper and indispensable parties to this action as

required by Rules 17, 19 of the Federal Rules of Civil Procedure, including but not limited to any



                                                  3
 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 4 of 8 PAGEID #: 42



spouse, minor children, and/or other “next of kin” of the decedent, as defined by Ohio law.

                                        SIXTH DEFENSE

       17.     All Plaintiff’s claims are barred by sovereign immunity, absolute immunity,

official immunity, qualified immunity, and/or statutory immunity pursuant to federal and state

law.

                                     SEVENTH DEFENSE

       18.     All Plaintiff’s claims are barred and/or precluded by the direct acts, errors and

omissions of Jason M. Hoops in accordance with and pursuant to the affirmative defense of

comparative and/or contributory negligence.

                                      EIGHTH DEFENSE

       19.     Plaintiff’s injuries and damages, if any were in fact sustained, were caused by

independent, intervening and/or superseding acts of negligence, and Plaintiff is therefore barred

from recovering against the Defendants.

                                       NINTH DEFENSE

       20.     Plaintiff’s injuries and damages, if any were in fact sustained, were caused by

other persons, firms, entities or conditions over which the Defendants had no ownership,

responsibility or control.

                                       TENTH DEFENSE

       21.     Plaintiff has failed to mitigate any damages as required by law.

                                    ELEVENTH DEFENSE

       22.     At all times pertinent to Plaintiff’s complaint, Defendants had a reasonable belief

in the lawfulness of their conduct with no intentional, reckless or other disregard or

foreseeability of a deprivation of any rights of any person.




                                                 4
 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 5 of 8 PAGEID #: 43



                                      TWELFTH DEFENSE

       23.     Defendants acted at all times relevant herein in the good faith discharge of their

official and lawful duties and their acts are thus absolutely privileged.

                                   THIRTEENTH DEFENSE

       24.     Plaintiff has engaged in the spoliation of evidence, which bars any and all claims

of relief against Defendants.

                                   FOURTEENTH DEFENSE

       25.     Plaintiff’s claim for punitive damages is barred by the provisions of the United

States Constitution, the Ohio Constitution, and other applicable statutes and common law.

                                     FIFTEENTH DEFENSE

       26.     At all relevant times, Defendant Jonathan McCoy was engaged in the course and

scope of his employment and his actions, all Plaintiff’s allegations of which are specifically

denied, are, therefore, privileged and he is entitled to immunity from the Plaintiff’s claims.

                                     SIXTEENTH DEFENSE

       27.     All Plaintiff’s claims are subject to elimination and/or reduction pursuant to

Revised Code § 2744.05.

                                  SEVENTEENTH DEFENSE

       28.     Plaintiff’s claims are barred by the doctrines of primary assumption of the risk,

implied assumption of the risk, and/or express assumption of the risk.

                                   EIGHTEENTH DEFENSE

       29.     Plaintiff’s claims are barred by the doctrines of laches, waiver, estoppel, unclean

hands, and/or consent.

                                   NINETEENTH DEFENSE

       30.     Plaintiff’s claims are barred by the doctrines of res judica, collateral estoppel,



                                                  5
 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 6 of 8 PAGEID #: 44



issue preclusion and/or claim preclusion.

                                    TWENTIETH DEFENSE

         31.   At all times pertinent to Plaintiff’s complaint, Defendants acted in accordance

with the Constitution of the United States, the Constitution of the State of Ohio, all Ohio

Statutory Provisions, and all state and local laws relative thereto.

                                  TWENTY-FIRST DEFENSE

         32.   In addition to immunity defenses already asserted, Defendant Jonathan McCoy is

absolutely and/or qualifiedly immune from suit under both federal and state law.

                                 TWENTY-SECOND DEFENSE

         33.   At all times pertinent to Plaintiff’s complaint, Defendants acted in self-defense

and in defense of others.

                                  TWENTY-THIRD DEFENSE

         34.   Any use of force by Defendants was reasonable, necessary, justified, and in good

faith.

                                TWENTY-FOURTH DEFENSE

         35.   Plaintiff did not suffer any damage attributable to any act or omission of

Defendants and/or any of Defendants’ officials, employees, and/or agents and that any damages

alleged, all allegations of which are denied, are attributable to causes other than any acts or

omissions of Defendants.

                                  TWENTY-FIFTH DEFENSE

         36.   At all times pertinent to Plaintiff’s complaint Defendants were performing their

duties in a manner consistent with the exigent circumstances that emerged or existed at the time.

Any actions by Defendant were reasonable and proper based upon the exigent circumstances that

existed at the time.



                                                  6
 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 7 of 8 PAGEID #: 45



                                   TWENTY-SIXTH DEFENSE

        37.     The municipal defendant is not liable for any act or omission exercising due care

in the execution or enforcement of state law, because public entities are not liable for any claim

for which its officers, employees or agents are immune from liability.

                                TWENTY-SEVENTH DEFENSE

        38.     No policy, practice or custom carried out by Defendant, or promulgated by any

policy maker of Defendants existed and/or served to deprive Plaintiff of a constitutional right.

                                 TWENTY-EIGHTH DEFENSE

        39.     Defendants allege that they are entitled to the rights, privileges, and immunities

afforded to them pursuant to the provisions of Chapter 2744 of the Ohio Revised Code.

                                  TWENTY-NINTH DEFENSE

        40.     Plaintiff’s action may be barred by the doctrines set forth in Heck v. Humphries.

                                     THIRTIETH DEFENSE

        41.     Plaintiff’s addition of a claim against Chief Protsman in his individual capacity is

entirely without basis under the law or facts reasonably known to the plaintiff.

                                   THIRTY-FIRST DEFENSE

        42.     Plaintiff’s addition of a claim against Chief Protsman in his official capacity is

duplicative of the claim against the City of Kettering and should be dismissed.

                                  THIRTY-SECOND DEFENSE

        43.     Defendants expressly reserve the right to amend this Answer and to assert any

additional defenses that may come to light as the discovery in this matter proceeds.

        WHEREFORE, Defendants, City of Kettering, Jonathan McCoy, and Christopher

Protsman hereby demand that the Plaintiff’s complaint be dismissed and that judgment be

entered in their favor, together with the costs of suit.



                                                   7
 Case: 3:18-cv-00392-TMR-SLO Doc #: 10 Filed: 04/03/19 Page: 8 of 8 PAGEID #: 46




                                              Respectfully submitted,

                                              SUBASHI & WILDERMUTH

                                              /s/ Tabitha Justice
                                              Nicholas E. Subashi (0033953), Trial Counsel
                                              nsubashi@swohiolaw.com
                                              Tabitha Justice (0075440), Trial Co-Counsel
                                              tjustice@swohiolaw.com
                                              50 Chestnut Street, Suite 230
                                              Dayton, Ohio 45440
                                              (937) 427-8800
                                              (937) 427-8816 (fax)
                                              Attorneys for Defendants


                                        JURY DEMAND

        Now come Answering Defendants and hereby demand a trial by jury as to all issues
raised herein.

                                              /s/ Tabitha Justice
                                              Tabitha Justice (0075440)



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 3, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send electronic notification of such filing to
the following:

       Konrad Kircher (0059249)
       Ryan J. McGraw (0089436)
       RITTGERS & RITTGERS
       12 E. Warren St.
       Lebanon, Ohio 45036
       konrad@rittgers.com
       ryan@rittgers.com
       Trial Attorneys for Plaintiff


                                              /s/ Tabitha Justice
                                              Tabitha Justice (0075440)




                                                 8
